Citation Nr: 0305467	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO assigned 
an initial disability rating of 20 percent for a service-
connected low back disability, described as L5-S1 
degenerative disc disease with mild disc desiccation and 
foraminal narrowing with chronic left lower lumbar 
radiculopathy of the L5 root.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's lumbosacral intervertebral disc disease is 
manifested by low back pain, muscle spasm, and sciatic 
neuropathy that is severe with recurring attacks, and with 
intermittent relief.



CONCLUSION OF LAW

The criteria for a 40 percent disability rating for 
intervertebral disc disease have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains relevant medical 
records, including the report of a January 2002 VA 
examination.  In September 2002, the veteran had a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the March 2002 rating 
decision and a July 2002 statement of the case (SOC).  These 
documents together relate the law and regulations that govern 
the veteran's claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding that claim.  In an October 2001 letter, and in the 
September 2002 hearing, VA informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  In January 
2003, the Board sent the veteran and his representation 
notice of a change in the regulations for evaluating certain 
low back disorders, with a copy of the new regulations.

II.  Rating for Low Back Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  When evaluation of a musculoskeletal 
disability is based on limitation of motion, VA regulations 
provide, and the Court has emphasized, that evaluation must 
include consideration of impairment of function due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2, 4.41.  The Court held in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

While the veteran's appeal of the initial rating for his low 
back disorder has been pending, VA revised the regulations 
and rating schedule for the evaluation of intervertebral disc 
syndrome.  See 67 Fed. Reg. 54,345-49 (August 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO evaluated the veteran's low back disorder under 
Diagnostic Code 5293.  As noted above, the Board has sent the 
veteran notification of the change in the regulations.  The 
Board will consider whether the previous version or the 
revised version of the regulations is more favorable to the 
veteran, and will apply the more favorable version.

Under the previous version of the regulations, intervertebral 
disc syndrome was rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  
.......................... 20 percent

Mild  
.........................................
..................... 10 percent

Postoperative, cured  
........................................ 
0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (revised as of 
July 1, 2002).

Under the revised regulations, intervertebral disc syndrome 
is evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, using whichever 
method results in the higher evaluation.  An incapacitating 
episode is a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The evaluations based on incapacitating episodes 
are as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past twelve months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 
twelve months  .............................. 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 
twelve months  .............................. 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 
twelve months  .............................. 10 percent

67 Fed. Reg. 54,345-54,349 (August 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

The veteran's service medical records reflect that he was 
seen in 1980 for low back pain following heavy lifting.  The 
examiner noted left paraspinous muscle spasm.  The examiner's 
impression was low back strain.

VA outpatient treatment notes from July 1999 reflect that the 
veteran reported having chronic low back pain since a lifting 
injury in service.  He reported that the back pain had been 
worsening recently, and that it was worst when he lifted 
things.  In October 1999, the veteran stated that his low 
back pain radiated into his left leg and knee.  He indicated 
that medication provided partial relief.  The examiner noted 
paraspinal muscle spasm, worse on the right than the left.  
Straight leg raising was positive at 30 degrees bilaterally.  
There was no tenderness at the spinal processes.

In November 1999, the veteran was referred for physical 
therapy.  He reported having constant low back pain, and 
increased pain with prolonged standing or sitting.  He 
reported radiation of pain into the legs, particularly when 
doing a lot of work.  He reported getting some relief from 
medications.  The examiner found that the range of motion of 
the veteran's trunk was within normal limits, with minimal 
pain in the extremes of all motions.  Straight leg raising 
revealed tight hamstrings at 70 to 80 degrees.  Knee to chest 
caused pain on the left.  A prone push up was positive for 
pain, with minimal limitation.  There was tenderness over the 
lumbar paravertebrals at L4-S1.  An MRI taken in November 
1999 revealed disc desiccation at L5-S1, with a mild central 
to left protrusion, thought to represent a small annular 
tear.   There were mild degenerative changes of the facet 
joints, and there was mild foraminal narrowing bilaterally at 
L4-L5 and L5-S1.

The veteran had ongoing VA outpatient treatment for his back 
problems in 2000 and 2001.  He reported chronic low back pain 
with radiation into the left leg and knee.  He reported that 
medications helped to control his back pain.  A treating 
physician found paraspinal muscle spasm, worse on the right 
than the left.  Straight leg raising was positive at 30 
degrees bilaterally.  There was no tenderness at the spinal 
processes.  Deep tendon reflexes were within normal limits.  
The physician's impression was L5-S1 discopathy.  A physical 
therapist noted pain with motion, with range of motion and 
strength within normal limits.  There was tenderness over L4-
S1, especially the paravertebrals.  The physical therapist 
issued the veteran a back brace and a TENS unit.  The 
physical therapist noted that the veteran was not making good 
progress.

A March 2001 MRI performed at a VA facility revealed evidence 
of congenital stenosis at L4 and L5, and an L5-S1 annular 
tear, without evidence of herniation.  In May 2001, the 
veteran had an electromyography study through a private 
neurology practice.  He reported chronic low back pain with 
intermittent pain shooting down the left leg.  The 
electromyographer found abnormal results, with evidence of 
mild chronic left lower radiculopathy, most likely involving 
the L5 roots.  A June 2001 MRI revealed mild degenerative 
disc disease at L4-L5 and L5-S1, with disc desiccation at L5-
S1, and very minimal central posterior disc bulges at L4-L5 
and L5-S1.

In a June 2001 video conference hearing before a Veterans Law 
Judge, on an issue not currently before the Board, the 
veteran indicated that his low back pain, with radiation into 
the lower extremities, had begun during service following an 
injury, and had continued and gradually worsened since 
service.  He reported that he currently had pain and 
stiffness in his low back.  He indicated that he had been 
unable to perform certain jobs because of his back symptoms.

In July 2001, private neurosurgeon James G. White III, M.D., 
wrote that the veteran had informed him that he had sustained 
an injury during military service in 1980, and had 
experienced chronic low back pain since that injury.  Dr. 
White noted that the veteran had degenerative disc disease at 
L4 and L5, but no obvious disc herniation.  Dr. White 
provided an opinion that, if the history provided was 
correct, it was likely that the veteran's current low back 
disorder was related to the injury in service twenty years 
earlier.

On VA examination in January 2002, the veteran reported that 
he had injured his back in service in 1980, lifting a truck 
differential.  He indicated that he had received physical 
therapy in service, and that he had continued to have low 
back pain since the 1980 injury.  He stated that he was on 
medication for back pain.  He reported that his low back had 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  He indicated that he had flare-ups of increased 
pain when lifting heavy objects, or when riding in a car for 
too long.  He reported that he used a back brace on long 
trips, and that he occasionally used a cane.  He stated that 
he worked cutting fabric at a factory.

The examiner found ranges of motion of the veteran's low back 
of 108 degrees of flexion, compared to a normal range of 90 
degrees, 40 degrees of extension, compared to a normal range 
of 30 degrees, and lateral bending to the left and right of 
42 degrees in each direction, compared to a normal range of 
50 degrees in each direction.  The examiner indicated that 
motion stopped when pain began.  The examiner stated that 
there was evidence of painful motion, spasm, weakness, and 
tenderness.  

The veteran's gait was normal.  His posture was flexed 
forward five degrees.  Deep tendon reflexes were 1+ active 
and equal at the knee.  X-rays were normal.  The examiner's 
impression was arthralgia disease of the lumbosacral spine, 
with loss of function due to pain.

In a July 2002 statement, the veteran wrote that his back 
problems were severe, with recurring attacks with no 
intermittent relief.  He asserted that, because of his back 
problems, he could barely move when he arose each morning.

In his September 2002 Board hearing, the veteran indicated 
that he was on medication for his back pain, and that he had 
appointments at a VA facility every six months for his back 
disorder.  He stated that his back pain, particularly with 
lifting, had led him to quit his job as a fabric cutter in a 
factory in February 2002.  He reported that he expected to 
start a new job in October 2002.  The new job would require 
driving a car distances that would take about two hours.  

The veteran indicated that he sometimes had back pain with 
prolonged sitting and driving, such as driving for two to 
three hours.  He stated that he wore a back brace, 
particularly while driving.  He reported that he used a TENS 
unit at home.  He indicated that his low back pain radiated 
into his left leg.  He stated that he had stiffness in his 
back every morning, and could not move around for fifteen to 
thirty minutes after awakening.  He indicated that a doctor 
had suggested that he stop working because of his back pain.  
He reported that doctors had told him that he should not do 
work that required bending or stooping.  The veteran was 
asked whether a doctor had ever put him on bed rest because 
of his back problems.  He did not report such orders.  He 
stated that his back pain had worsened over time, 
particularly over the preceding three years.

If the veteran's low back disorder were evaluated under the 
previous version of the regulations, the evaluation would 
take into consideration medical notations of muscle spasm, 
and of lower extremity neurological findings considered 
consistent with L5-S1 disc pathology.  The veteran has 
reported having chronic low back pain, with intermittent 
lower extremity pain and worsened low back pain, particularly 
with certain activities.  He has acknowledged partial pain 
relief with medication.  Overall, the veteran's disc disease 
manifestations appear to be most consistent with a severe 
disorder, with recurring attacks and intermittent relief, 
warranting a 40 percent rating under the previous version of 
Diagnostic Code 5293.

If the veteran's low back disorder were evaluated under the 
revised version of the regulations, incapacitating episodes 
would not form a basis for a rating in excess of the 20 
percent rating currently assigned, as there is not evidence 
that the veteran has incapacitating episodes of disc disease 
symptoms.  

The revised regulations also allow separate ratings of 
chronic orthopedic and neurologic manifestations.  With 
regard to orthopedic manifestations, the medical evidence 
indicates that the veteran has pain with motion of the low 
back, but that this pain does not limit his motion to less 
than a normal range of motion.  Thus, he does not have more 
than mild limitation of motion.  Such limitation of motion 
would warrant a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  His normal range of 
motion would also preclude a finding that he has marked 
limitation of motion of forward bending or loss of lateral 
motion.  His mobility has not been found to be abnormal.  
Therefore, he would not meet the criteria for an evaluation 
in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

The medical records show neurologic manifestations of disc 
disease in the form of pain radiating into the lower 
extremities.  Other symptoms have not been documented.  This 
appears consistent with mild to moderate neuralgia of the 
sciatic nerve, ratable at 10 to 20 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2002).  Combining orthopedic 
and neurologic manifestations would not warrant a rating 
higher than the 40 percent rating awarded under the old 
criteria.

The previous version of the regulations for evaluating 
intervertebral disc syndrome, then, is more favorable to the 
veteran's claim.  The Board will apply that version, and 
grant a 40 percent rating.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO noted the provisions of 38 C.F.R. § 3.321(b)(1) in the 
July 2002 SOC.  The Board has reviewed the record with these 
mandates in mind.  The veteran has not required frequent 
hospitalizations for his low back disability.  

At the time of the veteran's September 2002 hearing, the 
veteran reported having been unemployed for several months, 
after his back disorder led him to leave a job that required 
heavy lifting.  He testified that he would soon begin a new 
job that was less physically demanding but offered the same 
pay.  Since he has been able to obtain economically 
comparable work, however, the effect of the back disability 
does not reach the level of marked interference with 
employment (beyond that contemplated by the current 40 
percent evaluation).  His disability picture is not so 
exceptional as to make it impractical to apply the criteria 
of the regular rating schedule.  Therefore, it is not 
necessary to refer the case to the appropriate official for 
consideration of an extraschedular rating.

Service connection for the veteran's low back disability was 
established effective March 24, 1999.  The evidence indicates 
that the level of impairment produced by the veteran's low 
back disorder since that time has been fairly consistent.  
Therefore, the 40 percent rating granted herein is applicable 
to the entire period, and it is not necessary to assign 
staged ratings.


ORDER

Entitlement to an initial disability rating of 40 percent for 
a low back disability is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

